Question Hour with the President of the Commission
The next item is the Question Time with the President of the Commission. It is the usual procedure, namely, questions lasting one minute, and answers also lasting one minute. If there is a supplementary question, thirty seconds are allowed, with thirty seconds also allowed for the reply. The first questions to be put to the President of the Commission will be by leaders or representatives of the political groups.
Mr President, President Barroso, I would like to put a question to you in this House about the European Emergency Fund. In so doing, I would like to place emphasis on the fact that you became involved in the debate on the Emergency Fund because it concerned a European emergency fund. My question to you is: how do you feel about the expansion of that fund? You have, indeed, already spoken on this matter, but mainly on how the fund ought to secure its funding and over how long a period. Currently, the situation in the government bond market is fairly quiet, but it could change at any moment. Hence my question: what is your view on the expansion of the Emergency Fund?
President of the Commission. - Mr President, I would like, first of all, to thank Ms Wortmann-Kool.
In fact, this is not just my position but the unanimous position of the Commission. It says in this document, about the annual growth survey, that the Commission considers that the effective financing capacity of the European Financial Stability Facility (EFSF) must be reinforced and the scope of its activity widened. We consider this as part of a comprehensive response and not, of course, as the entire response. There is only one sentence in this document about the EFSF. It is also about structural reform, fiscal consolidation and growth-enhancing measures.
But, in fact, it is important for the stability of the euro area to increase lending capacity because, as you know, the EFSF is currently endowed with EUR 440 billion. I am not asking now for this ceiling to be increased, but we know that the EFSF cannot, de facto, lend this EUR 440 billion if need be, due to the need to secure a triple-A rating for the EFSF. So the minimum we can and should do is to increase the capacity of the fund. I think this is a very constructive proposal that should be adopted sooner rather than later.
Mr President, I have an additional question: you say 'sooner, rather than later'. What exactly do you mean by that, because, in my view, ensuring stability in the financial markets over the coming months is a matter of urgency. Decisiveness on this point would be helpful. At the moment, we are mainly seeing debates between government leaders and finance ministers, so what kind of timescale do you have in mind when you say 'sooner, rather than later'? Can you please be more specific about that?
President of the Commission. - Mr President, 'sooner rather than later' means precisely that: that we should not procrastinate. We have seen in the past that many analysts in the market consider the European Union and the euro area to be reacting rather than acting. We need to be ahead of the curve, not behind the curve, so as soon as possible it shall be!
In fact, it seems that the euro area meeting yesterday and today's ECOFIN meeting made some progress. We are contacting our Member States. I believe that is important. And I think it will be wise, since we have the European Council on 4 February, to address these issues there. We are ready to do so. The Commission is ready to address these issues on 4 February.
on behalf of the S&D Group. - President Barroso, I know that the European Trade Union Confederation has already raised very strong objections about the detailed interference by the Commission in the Greek and Irish labour markets, riding roughshod over collective bargaining and social dialogue. Your new annual growth survey promises more of the same. Your officials are calling for a revision of indexation clauses and pay deals, the promotion of flexible work, a review of unemployment benefits and a reduction of over-protection of workers.
Do you not agree that the Commission should be looking to promote social dialogue and collective bargaining rather than undermining it? And, as the issue of pay is specifically excluded from the social chapter of the Treaty, what legal basis is the Commission using to interfere in national collective bargaining systems? Also, the doubling of the fiscal consolidation effort called for in the survey is going to choke off any possibility of achieving the 2020 process goals. What is your answer to that?
President of the Commission. - Let me tell you, without any ambiguity, that we fully support social dialogue. We do it at European level but afterwards, we have to do it also at national level; that is a Member State responsibility. I have been actively promoting all this social dialogue with ETUC, with BusinessEurope and with other relevant partners. But, in fact, we are of the opinion that we should now create more incentives to work; we have to address the situation of our labour markets. I think this is part of the structural reforms which are needed to increase Europe's competitiveness.
on behalf of the S&D Group. - President Barroso, why is it that all the focus seems to be upon labour markets? What about the other markets that we need to deal with here - the financial market, the internal market, the commodity markets? All the focus seems to be on labour markets. Why should the least well off, the workers, be carrying the cost of this recession and the need to repair it?
President of the Commission. - The focus is not only on the labour market. We are reforming the financial markets with the active support and participation of this Parliament. We also discussed at length the need to deepen internal market reform in the annual growth survey. We are now specifically discussing energy markets, but the labour market is also part of the structural reforms needed to increase Europe's competitiveness, especially in those countries that are now most vulnerable. As you know, some of them are already undertaking important labour market reforms.
on behalf of the ALDE Group. - Mr President, I know that you conveyed your concerns over the Khodorkovsky case in a private conversation with President Medvedev. If the Khodorkovsky case was a test case for the rule of law in Russia, then we naturally have to say that the case failed. On top of this, Boris Nemtsov was arrested on 31 December. Article 31 of the Russian Constitution, however, guarantees the freedom of assembly.
As you know, the Opposition organises a protest meeting every 31st of the month. As far as I can see, there are seven months in 2011 which have 31 days in them. That means there is a chance, if this continues, that events similar to the arrest of Mr Nemtsov could happen in 2011. So what joint action can the EU institutions take on this matter? Russia is a member of the Council of Europe, the OECD, the G8 and potentially a member of the WTO. I think urgent action from the European institutions is needed.
President of the Commission. - As you said, Mr Verhofstadt, we have been raising the issue with our Russian partners and, in fact, the European Union has already publicly reacted to the proceedings against Mikhail Khodorkovsky and Platon Lebedev through the declaration by High Representative Catherine Ashton.
We believe that judicial independence and the right of each and every citizen to a fair trial - as enshrined in the European Convention on Human Rights, to which Russia is a party - are of crucial importance to the strategic partnership between the European Union and the Russian Federation. The Rule of Law is also a cornerstone of the 'Partnership for Modernisation' that we are now developing with Russia.
We will continue to closely follow this and raise the issue in different formats and meetings with Russia, as emphasised in the last European Union-Russia Summit on 7 December in Brussels. The European Union expects Russia to respect its international commitments in the field of human rights and also to respect the Rule of Law.
on behalf of the ALDE Group. - This is not a question but simply a comment. I think that this House also has to deal with this problem as urgently as possible. The situation cannot continue as it is now in the Russian Federation. I do not think that, just because we have many important commercial links, we have to stay silent on this issue - on the contrary.
In Russia, freedom of the press and of the media is a really major problem. If you want to come out of this debate well, Mr Barroso, you cannot tolerate what is taking place at the moment in Hungary. I would like to ask you why the Commission is being so lax about Hungary's Media Act. In every area, it violates principles that apply in Europe and beyond.
We sought expert legal advice. In summary, the advice is that the Act violates the Copenhagen criteria, the Helsinki Final Act, the Audiovisual Media Services Directive, the European Convention on Human Rights, the UNESCO Convention, which does cover the media, the Treaty of Lisbon and the Charter of Fundamental Rights of the European Union. I could continue, but I will stop there. I would like to ask you, therefore, when will you intervene in Hungary appropriately? What is the timetable? Why have there still not been any infringement proceedings? My criticism is also backed up by existing jurisprudence in this field.
President of the Commission. - With Hungary, as with any other Member State, we have to implement European law in an objective, impartial manner. We have to look at it very cautiously from a legal point of view, so we need to follow a clear methodology.
That is what we - in the shape of Vice-President Kroes - have been doing. Yesterday, she gave extensive reports to the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Culture and Education. We have some concerns about Hungary's media law. By the end of this week, we intend to send a first letter to the government of Hungary to which the Hungarian authorities should respond.
I repeat: we have to follow clear, objective, impartial, legally-based procedures, because Hungary, just like any other EU Member State, has the right to impartiality on the part of the Commission. I can reassure you, however, that we are following this matter very attentively.
I would like to ask that all the documents that Hungary has provided to the Commission be made available for inspection. We would very much like the opportunity to judge for ourselves, and we think it is time judgment was made on this issue. We have the suspicion, however, that Hungary may not have provided the full text of the Act, that it is playing for time. Give us the documents, please!
In addition, I believe it to be downright difficult to play politics, for example, in the accession negotiations with Turkey, and to repeatedly harp on about the Copenhagen criteria only to forget them once a country is a Member States of the European Union.
President of the Commission. - Of course we are keeping this Parliament fully informed. As I said earlier, Commission Vice-President Kroes met the relevant committees of this Parliament yesterday.
At the same time, you will understand that these issues have a legal dimension and that we have to follow the methodology in a very clear, objective way. The Commission has a very good reputation and a level of credibility in all these matters that we certainly do not want to put at risk. I can reassure you that we are following the issue with great attention and we have already expressed these concerns. I have personally taken up this issue with Prime Minister Orbán. Tomorrow, he is coming to this Parliament. We can discuss this politically, but we also have to follow the clear procedures in this matter.
Mr President, a few days ago, the International Aviation Commission, which is conducting an investigation in Moscow, published its report concerning the causes of the disaster on 10 April of last year in Smoleńsk. The Polish public is surprised at the report's findings and is treating it as a document which is anything but objective. It has already been proved during the last few days that facts which might be uncomfortable for Russia have been hidden, and the whole report is targeted in such a way that Poland has been held responsible for the tragic incident at Smolensk. In Poland, no sensible person is questioning the fact that there were mistakes made by us during the whole process of preparing and carrying out the late President's visit. However, the Russian report bears all the marks of a political game which aims to absolve the Russians of any blame.
In relation to this, I would like to ask the following question: how does the Commission view this report and does the European Commission intend to do anything to clarify the causes of the tragedy at Smoleńsk where the Head of a Member State died as well as many representatives of the political élite of my country?
President of the Commission. - Mr President, I would like to say to Mr Kamiński that nobody will ever forget this terrible tragedy, either in Poland or elsewhere. We felt deeply the death of President Kaczynski and all those who were with him on that tragic day. I am, of course, aware of the Russian report published last week and I am also aware of the Polish reactions to it, for which I have a great deal of understanding, given the scale of this tragedy.
That said, the Commission can act in these situations only when we have the right legal basis on which to do so. By the way, we have never been approached by the Polish authorities to intervene in this matter although, of course, we remain ready to do whatever lies within our legal competence, should we receive such a request.
Mr President, I would like to make sure I have understood you correctly. Until now, the Polish Government has not asked the Commission to investigate the reasons for the Smoleńsk disaster. However, if the Polish Government were to ask the European Commission for help, would such help be forthcoming?
President of the Commission. - As I said, we have to see the legal basis for it. According to my information, it was a military flight and a state visit, and the regulation entered into force after the terrible accident. So, from a legal point of view, it seems that there are not many arguments on the basis of which the Commission might intervene. But we can, of course, always discuss this matter informally with the Polish authorities or with other authorities that may ask us to do so.
Mr Barroso, we are all aware of how important the stability of the euro is. That being the case, there is one event that I found myself not quite able to understand. This was the debate about the increase for the rescue package, where you gave the green light but Chancellor Merkel gave the red one. My question, therefore, is whether you do not coordinate with one another at all. I appreciate that such things do happen sometimes, but this is not the first time that I have come across or heard about something like this. The media have taken a great interest in this in the meantime. Yet this is not a mere domestic quarrel between you and Chancellor Merkel. It is an important political issue. I can understand that - believe me, I do not always see eye to eye with the Chancellor, either - but the issue concerns whether such publicly differing opinions do not help the financial speculators.
President of the Commission. - In the European Union, each institution and each government has its own responsibilities. The Commission has some responsibility to present what it believes to be the right way forward for the euro area and for the Union and so, in a very comprehensive document regarding the annual growth survey, we expressed our opinion. I think we had not only the right but also the duty to do that.
So that is what we did, and I think it was extremely well received by the markets, as we have seen in recent days, because they understood that now there was a real willingness to move in a decisive way on all aspects of a comprehensive response, including on the EFSF.
The market analysis is unanimous on the need to do more on that matter. This is not just the Commission's opinion; it is also the opinion of the European Central Bank, and it was expressed in extremely clear terms. I hope that the Member States will come to an agreement on the basis of the Commission's position.
Mr Barroso, I fully and completely accept that you expressed your opinion, and the report. My question remains, however - on such an important issue, where the euro is being speculated on, at a point in time as important as this one, how can it be that your opinion comes across as uncoordinated with Chancellor Merkel or President Sarkozy or other Heads of Government? That is the public perception, in any case.
President of the Commission. - The Commission does not need the Member States' permission before we express an opinion. Our proposal was made very much in line with the conclusions of the last European Council, when the Member States stated that they were ready to do whatever was necessary to protect the financial stability of the euro area. They specifically mentioned the EFSF and said that they were ready to reinforce it. So, in fact, there was no contradiction.
I cannot comment on the comments of others, but I can tell you what the position of the Commission is: it is a unanimous position that is shared by the President of the European Central Bank; it is the position of the other relevant institutions that are keeping a very close eye on the financial stability of the euro area. I think that we should highlight what unites us rather than some specific issues about the way we communicate.
on behalf of the EFD Group. - Last week, a member of the European Court of Auditors, who retired recently after 15 years of service, made serious allegations in the media. The allegations, which come as no surprise to me, pointed essentially to the lack of independence of the EU auditors, which affects the level of transparency in the reporting of irregularities.
The clarification letter published yesterday by Mr Engwirda does nothing more than confirm the Commission's power over the auditors, and it calls into question the basis on which this Parliament has been granting discharge for the past 15 years.
It is now time for this Parliament to demand that the EU budget and accounts are audited by a truly independent body external to the EU institutions. Without such an independent audit, the Council and Parliament are in no position to continue discharging the Commission of its financial responsibility.
Will you, Mr Barroso, allow an external auditor to review the accounts and tell us the truth about how European taxpayers' money is being spent?
President of the Commission. - Mr President, I should point out that the European Court of Auditors is a fully independent body. The Commission has absolutely no influence over its methods or audit priorities, nor would we seek to have that kind of influence. It is in the Commission's own interest, and in the European interest, to respect the independence of its external auditor.
I have never made negative comments about decisions of courts, be it the constitutional courts, the European Court of Justice or the Court of Auditors. That is a basic principle of democracy: respect for the Rule of Law and respect for independent institutions.
A regular dialogue exists, of course, between the Commission as auditee and the Court as auditor, as part of the audit process. This is normal and necessary to ensure the audit process works well and that all findings in the audit process are on a solid basis. Such a dialogue is fully in accordance with all international standards. I should probably also point out that in previous years, the Commission was subject to extremely critical reports from the Court of Auditors. I think we should respect our institutions, namely the independent institutions.
on behalf of the EFD Group. - Mr Barroso, I disagree with your response. In response to the criticism made by the European Court of Auditors in the last ten years, the Commission has turned to the auditors - and this is recorded by the media - and asked them to change their methodology of work so that the report on EU expenditure would show a better figure.
In my 30 years of professional experience in the area of accounting and audit, I have never seen the auditee instruct the auditor on how to do its own work. How can we now know if a reduction in the error rate is due to the change in methodology requested by the Commission or to an improvement in the controls?
President of the Commission. - The Commission, like the European Parliament, has the right to express its opinions on the audit process. You are now expressing an opinion on it, and you are fully entitled to do so. The Commission is also a political body. We have been elected by this Parliament, so we have the right to express our opinion. In no way can this be regarded as a form of pressure, unless we are also to regard your comments as intolerable pressure.
This is, in fact, an exercise in transparency. So, once and for all, we fully respect the Court of Auditors, we do not put pressure on the Court of Auditors and we try to do our best to implement the recommendations of the independent audit institution that is the Court of Auditors.
(NL) Mr President, Jerusalem is the only, the eternal and the indivisible capital of the Jewish State of Israel. Jerusalem, from its easternmost point to its westernmost, is and always will remain Israeli territory.
The European Union may rightfully be proud of Israel. It is the only democracy in the Middle East, surrounded by a sea of dictatorial regimes.
In its struggle against Islamic Jihad, Israel is defending not only itself, but all that Europe, with its Judeo-Christian values, stands for. The Commission will agree with me on that.
The European Union's support for the Jewish state of Israel should therefore be beyond question. The European Union needs to send out a clear signal to the international community that the EU's diplomatic representation, simply and solely, belongs in Jerusalem. That is why I would very much to like to ask Mr Barroso whether he agrees with me that the EU should immediately relocate its diplomatic representation in Israel from Ramat Gan to the Israeli capital Jerusalem? If not, why not?
The same should, of course, apply to situating the future EU embassy in Jerusalem. We are against having such an embassy, at all, but if they do have to exist, then establish the Israeli one in Jerusalem.
President of the Commission. - First of all, you know the position of the European Commission regarding Israel. We fully support the existence of Israel. As you said, it is a democratic state in a very difficult environment and we fully recognise the right of Israel to exist. At the same time, we would like Israel to respect the right of self-determination of the Palestinian people, and we believe the best solution is for two states - Israel and the Palestinian State - to exist in full respect of each other and of international law.
Regarding the issue of a change of capital or our representation in Israel, we see no reason to change it.
(NL) Mr President, I am, of course, disappointed with your answer, but you are indeed speaking about East Jerusalem and the fact that, this week, the Commission condemned Israel for beginning construction of 1 400 homes in Gilo. Now, I wonder how exactly the local authority of Jerusalem ought to respond to that condemnation, when they are receiving applications for permits to build in both East and West Jerusalem.
They are, indeed, issuing permits to both Arabs and Israelis in both parts of the town, but what the Commission is saying now, and also said last week, is: you have to discriminate against Israelis in East Jerusalem because the city is one whole entity, anyway, and that cannot be changed, the town is governed by a single local authority. What are you telling the board of the Jerusalem local authority, then? What should be their response to Israelis who are perfectly justifiably applying for permits to build in an area where they are quite entitled to live?
President of the Commission. - I think the European Union's position regarding the settlements has been fully in line with that of the international community, including Israel's closest allies. We believe the way the settlements issue has been dealt with by the current government has not always been helpful in terms of the current efforts for peace in that region.
The comments you made show precisely why we should not have a representation in Jerusalem as a result of the difficult situation in that extremely important city for Israel and for all of us.
So let us keep our commitment to peace. Let us support Israel. At the same time, let us not forget the rights of the Palestinian people. I think they also deserve our attention and support.
We now come to the second part of Question Hour, a specific and concrete topic on innovation and energy.
(ES) Mr President, Mr Barroso, the Commission is encouraging innovation in various areas of our energy system. Among these are second generation biofuels, fusion, fourth generation fission, smart grids, renewable energy sources in general, energy efficiency in general, the use of hydrogen in fuel cells, CO2 capture, transport and storage, electric vehicles; the list could go on.
Resources are scarce, Mr President, and not everything can be done. Many Europeans are wondering which of these things the Commission is going to focus on in the current difficult circumstances, and I am relaying that concern to you today. Which of these priorities is or are a priority for the Commission?
President of the Commission. - That is a very difficult question, because all priorities are linked, so we need to complete the energy market - we need an integrated energy market. This is also a way to have renewables and energy efficiency. Energy efficiency is certainly a priority, but we also need to invest in low carbon technologies, because there is also an external dimension and we need to pursue our external ambitions - to speak, as far as is possible, in unison with our partners in the energy field.
There are four priorities which I would like the European Council to address on 4 February: completion of the energy market and implementation of all the rules of the internal market; energy efficiency; low carbon technologies; and accepting joint efforts where the external dimension is concerned.
(SL) Mr President, as things currently stand, the European Union must reduce its greenhouse gas emissions by 20% by 2020. However, at the political level, we are also discussing a more ambitious target and we know that, in this regard, the sectors covered by the Emissions Trading System (ETS), and energy in particular, would bear the brunt.
I would therefore like to hear your personal view as to when the conditions will be right for us to make this target even more ambitious.
What additional measures would the European Union need to introduce in the energy sector, or do these measures also include the conditions you mentioned when replying to my fellow Member's question.
President of the Commission. - This is also a global process, not only a European process. Cancún was a significant step in the climate negotiations. At least it was able to keep alive the multilateral process and this was good, but, in fact, it was not enough from our point of view.
For us to go forward and commit to binding targets, I think we should ask others, namely the biggest polluters, the developing and emerging economies to make a comparable effort. So far, they have not committed to it.
So that is why we have to find the right way to make them move. At the same time, those countries that are ready to go forward and make more commitments can and should do so, and the concrete way that I am going to propose to the European Council on 1 February is to achieve more in terms of energy efficiency, an area in which we are falling short of where we should be.
On renewables, I think we are on target to reach our goal for 2020 but not on energy efficiency, so that is a concrete area where we can make more progress.
To ensure energy security and low costs to consumers in the future, Europe must use all types of low carbon energy. That includes clean coal technology - an area in which, until now, development has been very slow. Can the President of the Commission therefore give an assurance that support for research into carbon capture and storage will continue into the future?
President of the Commission. - I can give an assurance that we will try to achieve it. But in the end, you know, the Member States decide on the funding for research. That is a matter that we are going to discuss when we present the multiannual financial perspectives.
But I certainly hope that Member States will give priority to investment in renewables and low carbon technologies, and focus on the technology priorities established in the European Strategic Energy Technology plan.
We are indeed proposing this for the next European Council.
President Barroso, you said just now that Member States are achieving less than half what they set out to achieve on the 20% target for energy saving by 2020, so why is the Commission not pushing hard to make that target binding on Member States?
President of the Commission. - We are pushing for that. We are trying to put the issue forward for the next European Council. Energy efficiency is still lagging behind, as you said. I am not happy with the situation and the Commission intends to reverse it.
Energy efficiency is now an integral part of the headline target of the EU 2020 strategy. We are currently in talks with the Member States to establish national targets to underpin this objective. We have already estimated that, with existing policies and measures, the saving by 2020 would be no more than 10%.
However, the combined national indicative targets emerging in the Europe 2020 discussions give a result that is clearly more ambitious than that, but still likely to be well below the 20%. That is why we intend to follow a two-step approach, by closely monitoring the progress made with the implementation of national targets defined in Europe 2020, and reviewing this progress in 2013. If these reviews show that our target of 20% is unlikely to be achieved, the Commission will consider proposing legally binding national targets for 2020.
(DE) Mr President, President Barroso, I would like to ask you a question about the harmonisation of feed-in tariffs within the Union. Commissioner Oettinger, the energy commissioner, is pursuing a strategy here that, in our opinion, and also in the opinion of the German Minister for the Environment, would result in the destruction of the most successful programme of innovation that Germany has in the area of renewable energy.
What are you going to do to prevent German feed-in tariffs being destroyed in the name of harmonisation, thereby preventing innovation in the area of renewable energy? What also are you going to do to ensure that Commissioner Oettinger does not buy time in this way when it comes to energy efficiency? He does not want to do anything until 2012, even though you yourself have just said that it is already clear that the non-binding targets are not sufficient. How are you going to speed things up?
President of the Commission. - Mr President, first of all, let me say that the Commissioner is the one who is proposing this additional approach to energy efficiency and I fully trust that he is doing his best to achieve that goal. We are also trying to link this energy issue to other policy objectives, like the fight against climate change.
That said, we believe this is not just a matter of setting targets, it is also about work in the Member States, and so we believe that it is better for the Member States to establish their own national targets and then we shall see. If they are on track, great. If not, we will at least propose binding legislation.
But to achieve success, it is sometimes better to start with a kind of voluntary target. At least, that is what we have done in the past and it has proved to be the right approach. We do not exclude - quite the contrary - a possible need for binding targets for each country, but let us also give the Member States ownership of this policy and see how they develop their strategy.
(DE) Mr President, on 4 February, the summit on energy will be held. At present, there are two directives up for debate: on the one hand, the Water Framework Directive, and on the other, the EIP - the directive on environmental impact assessments. In both cases, we need to consider how we can make these two variants compatible with each other in the long term. The issues here are the environment and power generation. It is my belief that approval procedures in this area should not take longer than a year. The Commission has currently proposed a period of five years. In the current situation, I do not think we can afford to take five years - which is, after all, an entire legislative period!
Is the Commission prepared to reduce the time accordingly? Is it possible to adapt the Water Framework Directive so that in the future, storage power plants can also be given an opportunity to ensure there is a balance between solar energy and, on the other hand, wind energy?
President of the Commission. - In general, the Commission wants to reduce as much as possible the time for adoption and implementation. The issue is that Member States usually ask us for a realistic lapse of time, so that implementation can proceed, as far as possible, in a coherent manner, avoiding distortions in the internal market, or at least in what we believe should be the internal market. One of the concerns in the energy sector is precisely the fact that we still have very different regulations.
Some progress has been achieved, and we are not starting from scratch now. On 4 February, there will be the communications that we presented recently, and there is also of course the historic (I think we can now call it historic) climate and energy package that we presented some years ago under my previous Commission.
We are open to reducing the time gap but it is important to have an agreement with Member States so that they act more or less at the same time in order to avoid these problems of distortion of competition in the internal market.
Research and innovation are vital to drive the competitiveness of our economies. Last year, for the first time, a European university topped the world league tables for scientific research. It was Cambridge University, based in the region I represent.
At that university, but also at many less well-known institutions and businesses large and small, I have seen cutting-edge research funded by the EU through the EUR 50 billion framework programme. Sadly though, this framework programme also has a reputation for being the most complex and bureaucratic in the world. Last autumn, this Parliament voted unanimously on a series of recommendations to simplify that bureaucracy. What is the Commission doing to implement those reforms?
President of the Commission. - First of all, I should like to congratulate Cambridge University and your region.
Secondly, I hope to have the support of your group in the discussion on the multiannual framework for appropriate budgetary commitments to support research, technology and innovation at European level. Cambridge is one of the most developed universities in the world, but there are other universities in Europe in the poorest regions that unfortunately do not have the same kind of access.
Thirdly, simplification is indeed one of our priorities for energy and innovation, and in this case, for research. We are also going to discuss innovation in the other part of the European Council. It is certainly one of our priorities and we are very happy to have the support of the European Parliament for that. We hope also to have the support of the Court of Auditors and others. It is important to understand how important it is for scientists that they do not lose so much time on paperwork and that they have more time to concentrate on what they do best, namely research.
(PT) Mr Barroso, in the name of financial consolidation, so-called austerity programmes are exacerbating divergences in the European Union, promoting antisocial policies, and putting worker's rights at risk, and cutting public investment, particularly in the area of innovation and energy.
This means that if the same guidelines, policies and pressures continue to be applied to Portugal and other countries with weaker economies, divergences will worsen and we will be in an increasingly serious situation because of the European Union's lack of solidarity.
Therefore, the question is: what measures will be taken to change the situation; to effectively guarantee support for innovation in countries like Portugal and others for which there is not sufficient provision for public investment in these areas; and, given the high prices that are being charged and the difficulties that are being experienced in many places, to guarantee people and industries access to energy?
Mrs Figueiredo, you know our position on budgetary consolidation. It is particularly indispensable for a country like Portugal that is facing certain sovereign-debt problems, but it also needs to be undertaken for the European Union in general. However, in the recommendations that we made in a document that we have just published, we called on the Member States not, where possible, to reduce investment in education or research, and specifically not in the energy sector. Moreover, there are Member States that are doing this with great success: Member States that are undertaking budgetary consolidation exercises but are even increasing funding for research and education.
In relation to countries with greater financial difficulties, the way we play it must involve solidarity and cohesion. That is why I will not tire of advocating economic, social and territorial cohesion at European level. Solidarity is important. Solidarity cannot be an empty word. We must, if you will pardon the phrase, make solidarity operational.
(NL) Mr President, innovation will change our economy and society and should also create jobs; that makes innovation one of the European Union's most important initiatives. I would therefore ask that all the Directorates General of your Commission jointly adopt a more holistic approach. For example, there are, in fact, innovation partnerships currently under way which fall mainly within the remit of a single directorate general. However, the approach needs to be more holistic. I also think that the funds should be merged to a greater extent and that we should prevent fragmentation. Ideally, we should have a single fund, which ought to include structural funds, as well. I ask you to really look into this and create, in cooperation with Member States, a single, powerful momentum for innovation.
Just one more thing about energy. We are always particularly interested in the big picture. The picture needs to be big when it comes to innovation, too, but sometimes the answer is to be found in the small things. It seems to me that very little attention is being paid to locally generated energy and, yet, that is key to our citizens' empowerment. Could I and all my fellow Members here then ask that you establish binding targets?
President of the Commission. - You are rightly concerned with this problem of the lack of synergies at European level. That is precisely why I expect the European Council to address this matter in a comprehensive way.
In fact, European Innovation Partnerships are an instrument for creating synergies between already existing programmes at European, national and regional levels. By bringing them together under a single umbrella, I believe we can tap into their inherent innovation potential in order to deploy Europe-wide solutions that address societal challenges.
So one of the goals is precisely that of speeding up the step from research to market, from market-oriented innovations to market-oriented products and services.
This will create the necessary pull for participation. Hence, we are seeking - in the Commission and now with the Member States - this comprehensive approach to innovation, looking beyond DGs' portfolios and even national origins.
(EL) Mr President, according to scientific research published in the international press and, recently, more frequently in the Greek, Israeli and Cypriot press, there are large quantities of natural gas and oil in the Aegean south of the island of Crete. Therefore, there are energy resources in the territorial area, within the territorial borders, of the European Union.
This being so, how does the European Commission intend to encourage and assist research to locate and exploit these energy sources which can, in any case, be transported more easily to the European Union and better than any other planned pipeline?
I should like to take this opportunity, Mr President and Mr President of the Commission, to state that I consider you to be very lucky people, given what fate has had in store for you. You, Mr President, preside over a Parliament with broader powers following the application of the Treaty of Lisbon and you, Mr President of the Commission, are handling a major economic crisis in Europe. I endorse all the action taken by Mr Barroso in this direction, but I should like to add something: there is also the American method, the method of quantitative easing. Please investigate the ...
(The President cut off the speaker)
President of the Commission. - Mr President, you cut the honourable Member off just when he was saying something nice about me, for which I thank him.
Regarding the first part of his intervention, we do not have the means - and it is not our priority now - to explore, or support the exploration of, other sources of energy in Europe. Our priority in terms of infrastructure is to establish interconnections, because that has a critical European dimension.
We are going to make proposals on that matter to the European Council. Something has been achieved already - for instance BEMIP, the Baltic Energy Market Interconnection Plan, for the Baltic countries. Now we are working also with Central and Eastern European countries to establish, if possible, North-South interconnections, and things are going well. I have just been to Azerbaijan and Turkmenistan in connection with work on the Southern Gas Corridor, a new potential means of bringing energy - in this case gas - to Europe. This is where I believe the European Union can make some investments in energy infrastructures.
(LV) Mr President, Mr Barroso, the Commission has come forward with what, to my mind, is a most welcome initiative to improve the energy infrastructure throughout the European Union - in terms of both electricity networks and interconnections for gas networks. Your report estimates that the cost will be approximately EUR 200 billion. Improvements to these networks will be carried out until 2020. The report also states that around one half, EUR 100 billion therefore, will come from the private sector. My question to you is this: the remaining EUR 100 billion that will be needed to carry out improvements to energy networks by 2020 - where are these funds to come from? Are they going to be Union funds, are they going to be bonds issued specifically for this project, or some other source of finance? Thank you.
President of the Commission. - As you said, it is correct that EUR 200 billion of investment is needed for gas infrastructures and power grids up to 2020. It is estimated that EUR 100 billion of this total investment need will be delivered on time by the market alone, whereas the other EUR 100 billion will require public action on permitting and leveraging the necessary private capital.
That is why we are now proposing, for instance, unbundling. We are proposing many measures that will make this private investment more rational and more useful. We will also take a closer look at tariff regulation practices in order to liberate adequate cost allocation principles.
To fill the remainder of the gap, the Commission proposes a new financial instrument to support projects of European interest for the new financial perspective after 2013. Beyond grants, innovative market-based solutions may be proposed such as equity participations, guarantees and public-private partnership loans. As you know, I already spoke about European funds through project bonds specifically designed for this kind of project.
(IT) Mr President, Mr Barroso, ladies and gentlemen, Directive 2001/77/EC lays down the definition of renewable energy sources with the aim of identifying those for which public incentives may be provided.
Renewable energy sources exclude the incineration of the non-biodegradable part of waste. Since 1992, Italy has provided incentives by increasing its citizens' energy bills and building incinerators, which are scientifically proven to be bad for people's health and the environment and which the European Union has thus classified as a residual integrated waste management option. Two infringement procedures have been launched with regard to these incentives and, despite formal legislative intervention, in Italy, waste incineration is still being encouraged as a source of renewable energy, with the Acerra case being just one example of this.
I realise that it may be difficult for you to remember the details of the situation concerning the CIP 6, which is why I have submitted a written question. However, I would ask you to confirm that incentives may not be provided for the incineration of non-biodegradable waste as a source of renewable energy and that there are no derogations in place for this.
I would also like to know whether it is not considered inconsistent for the Waste Directive to establish incineration as a residual waste disposal option, while Directive 2001/77/EC encourages it as a form of renewable energy. Does the Commission intend to review this matter?
President of the Commission. - As Mrs Alfano rightly said, this is a detailed question. I cannot know the detail of all the infringement procedures. Let me tell you - I think it is an important point - just on energy and the internal market for energy, we have now 77 infringement procedures with Member States in general, and 55 on the internal market. So if you provide me with that question in writing, I will be more than happy to send a reply in writing.
(DE) Mr President, innovation, climate protection, renewable energy - on reading the EU 2020 strategy, one might actually think that the EU takes its environmental and energy policy measures seriously. If you look behind the façade of environmental protection, however, a different energy strategy very quickly emerges: atomic energy as a so-called less polluting energy source. In his response to a question asked by me, Commissioner Oettinger made his position quite clear when he said that nuclear energy is currently making an important contribution to low carbon electricity generation in the EU and will continue to do so in the near future. The European Commission has no plans for a directive on the maximum service life of nuclear power stations. All this 25 years after Chernobyl - for indeed, we will be marking a sad anniversary on 26 April.
My question, President Barroso, is this: do you, too, believe that we can really - and with a clear conscience - sell atomic energy to the citizens of Europe as a clean form of energy that is less damaging to the climate?
President of the Commission. - You know the position of the Commission regarding nuclear energy. With full respect for subsidiarity in that matter, some Member States have it and some do not. No one is forced to have nuclear energy, but, in fact, it is true that nuclear energy is, in terms of climate change, less polluting than other sources of energy.
Having said that, the Commission has certain obligations under the Euratom Treaty. At the beginning of the European Union, we had the Euratom Community, and the Commission has not only the right but also the duty to provide assistance to Member States that require it in the fields of nuclear safety or research into nuclear matters. That is certainly what we intend to do.
Mr President, you are bringing an optimistic message from Azerbaijan and Turkmenistan. The only shortage is figures. I understand that at this stage, you cannot set the figures with Azerbaijan and Turkmenistan in terms of millions of cubic metres of gas, but does the Commission have any estimates or expectations of its own, obviously non-binding, which point to whether it would be able to fill the Southern Corridor as a whole or Nabucco in particular, which is supposed to provide 31 million cubic metres?
President of the Commission. - From this visit to Azerbaijan and Turkmenistan, I have brought the clear commitment of both countries to give their full support to the European Union in terms of the Southern Corridor. In fact, I signed a joint declaration with the President of Azerbaijan, Mr Aliyev, and the President of Turkmenistan, Mr Berdimuhamedov, said publicly that he was ready to supply enough gas for Europe - even more than we need at the present time.
Having said that, there are still problems to address. Some of those problems have to be commercial decisions taken by the companies involved. They also concern the way in which the different pipelines can be built and developed. However, there is enough gas in that area to come to the European Union if the Member States of the European Union are ready to cooperate with those countries and others to make that project available - either Nabucco or other projects in the Southern Corridor.
(RO) Given that an ever-increasing number of families in Europe, especially in the context of the economic crisis and rising unemployment rate, are spending in excess of 10% of their monthly income on energy bill payments, I would like to ask you what specific measures the European Commission is intending to take to reduce energy poverty.
I would also like to ask you whether you are intending to increase significantly the percentage of the European Regional Development Fund which can be used by Member States to improve energy efficiency in housing, starting from the future financial perspectives.
President of the Commission. - The internal energy market legislation sets high standards of consumer protection with regard to the provision of a minimum service, transparency of billing, effective complaint handling and so on, and it provides choices to consumers. I could quote many other areas in which we are proposing measures that directly address consumers' concerns.
Regarding lower energy bills, we think that, in the medium term at least, in a real integrated energy market, true competition can achieve more than the current situation, in which there are many dysfunctions and examples of dominant market positions.
Regarding funding for energy security projects, as I said earlier, we certainly intend to propose it in the next financial perspectives. So part of it has to come from market solutions, but part of it has to come from public investment. The European Commission is preparing some proposals that will move in this direction for the next financial perspectives.
Colleagues, thank you for the discussion on innovation and energy which is a very important topic as we know very well. Our thanks to you, Mr President of the Commission. It is the second time today that you have been here in a hard discussion in the European Parliament.